Citation Nr: 0612214	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-25 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for lumbar pain with spondylolisthesis and spondylolysis pars 
interarticularis at L5-S1.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active duty from February 1960 to November 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional (RO) in St. 
Petersburg, Florida.

The Board notes that the July 2005 rating decision increased 
the disability rating for service-connected lumbar pain with 
spondylolisthesis pars interarticularis L5-S1 to 20 percent, 
effective July 10, 2004, the date of the veteran's VA 
examination upon which the RO based its decision.  The 
veteran has not expressed disagreement with the evaluation in 
place prior to the award of the increased evaluation, such 
that neither issue is currently before the Board.  See 38 
C.F.R. §  3.400(o)(1) and (2) (2005) (effective date for an 
award of an increased disability rating).  Therefore, the 
issue before the Board is limited to the issue as phrased 
above.  


FINDINGS OF FACT

1.  There is objective evidence of severe disability 
exhibited by recurring attacks, painful motion, and 
tenderness, with only intermittent relief.   

2.  There is no objective evidence of pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.


CONCLUSION OF LAW

The criteria for a 40 percent disability rating for lumbar 
pain with spondylolisthesis and spondylosis pars 
interarticularis at L5-S1 have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.   Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability, in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Here, during the pendency of the veteran's appeal, VA 
promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA 
promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt. 4).  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.  

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  The RO received the 
veteran's claim in December 2000, prior to the date of both 
amendments.  Therefore, the Board must address both sets of 
regulations in analyzing the veteran's claim. 

The Board notes that the RO addressed the first set of 
amendments in its August 2003 supplemental statement of the 
case and both sets of amendments in its July 2005 rating 
decision.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993). 

The veteran's lumbar pain with spondylolisthesis and 
spondylolysis pars interarticularis at L5-S1 was rated as 20 
percent disabling under Code 5243 from July 10, 2004.  The 
previous version of Code 5293 provides for a 40 percent 
rating when the disability is severe, exhibited by recurring 
attacks with only intermittent relief.  A maximum evaluation 
of 60 percent is in order for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc.  38 C.F.R. § 
4.71a, Code 5293 (in effect prior to Sept. 23, 2002).  

As amended, intervertebral disc syndrome is rated under Code 
5243.  38 C.F.R.  § 4.71a (2005).  Under Code 5243, 
intervertebral disc syndrome can be evaluated under either 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25. 

According to the General Rating Formula for Diseases and 
Injuries of the Spine, the disability is assessed with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  In pertinent part, a 40 
percent rating is awarded when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, when there is 
favorable ankylosis of the entire thoracolumbar spine.  If 
there is unfavorable ankylosis of the entire thoracolumbar 
spine, a 50 percent rating is in order. 

Note (1) to the General Rating Formula for Diseases and 
Injuries of the Spine states that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, will be evaluated separately, 
under an appropriate diagnostic code.  Note (2) sets forth 
the normal ranges of motion for the spine for purposes of 
disability evaluation.   

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 40 percent evaluation 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A maximum rating of 60 percent is assigned with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Note (1) defines an 
"incapacitating episode" as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  VA has 
determined that intervertebral disc syndrome involves loss of 
range of motion.  Therefore, 38 C.F.R. §§ 4.40 and 4.45 must 
be considered when a disability is evaluated under Code 5293.  
VAOPGCPREC 36-97. 

Here, the veteran has given several lay statements concerning 
his worsening lower back pain over the years.  In a February 
1999 private physician examination, the veteran stated that 
his constant back pain starts in the morning and becomes 
progressively worse as the day progresses, with changes in 
activity increasing the pain.  By letter dated September 
2003, the veteran's private physician confirmed that the 
veteran had been complaining about chronic back pain since 
January 1986.  In a June 2002 statement, the veteran 
explained that he suffered from severe pain that radiates 
down his legs, rendering him incapable of sitting or laying 
down for very long due to the severity of the pain.  

Findings of July 2004 and August 2005 VA examinations are 
consistent with the veteran's own accounts of his worsening 
back pain.  In the July 2004 VA examination, the examiner 
found paraspinal tenderness upon palpation to the low lumbar 
region while active range of motion of his lumbar spine 
demonstrated forward flexion of 60 degrees, extension of 15 
degrees limited secondary to pain, and lateral bending of 20 
degrees limited secondary to pain in his low lumbar region.  
Radiographs of the veteran's lumbar spine demonstrated severe 
degenerative changes at the L5-S1 disk space.  After 
reviewing the veteran's physical examination findings, 
radiographs, history, and medical records, the VA examiner 
opined that the veteran has significant degenerative changes 
in his lumbar spine, particularly at the L5-S1 level.  The 
examiner further concluded that the veteran's degree of 
paraspinal tenderness and limitation of motion are all 
consistent with his degree of degenerative changes.  

The August 2005 VA examination found the veteran to have 
forward flexion of 105 degrees and extension of 10 degrees, 
with further movement limited by pain and pain on repetitive 
motion.  The examiner noted that the veteran attended 
physical therapy classes in 2005, takes pain medication which 
helps alleviate his back pain, wears a back brace, and 
experiences fatigue and a lack of endurance.  

The VA examination reports and the veteran's lay statements 
describe a disability accompanied by objective and subjective 
indication of painful motion and tenderness, with only 
intermittent relief.  As such, the Board finds that the 
overall disability picture more closely approximates the 
criteria for a 40 percent rating under Code 5293.  38 C.F.R. 
§ 4.7.  However, there continues to be no evidence of 
significant neurological manifestations or evidence of spasm 
or other symptoms, such that the overall disability picture 
does not more closely approximate the criteria for a 60 
percent rating under Code 5293.  Id.  Furthermore, since 
there was no diagnosis of unfavorable ankylosis of the entire 
thoracolumbar spine, the veteran's overall disability picture 
would not meet the criterion for a 50 percent rating or 
higher under Code 5243.  38 C.F.R. § 4.7 (2005).  The post-
service medical records provide significant evidence against 
a finding great than 40 percent for the back disorder. 

The Board notes that other diagnostic codes for spine 
injuries offer ratings greater than 40 percent.  However, 
there is no evidence of spinal ankylosis (Code 5286) or 
vertebrae fracture (Code 5285).  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of diagnostic code should be upheld 
if supported by explanation and evidence).

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
Although the veteran does allege that he feels he is 
inadequate for employment due to his back pain, there is no 
objective evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or marked interference with 
employment, to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  VAOPGCPREC 6-96.  
In summary, the Board finds that the evidence supports a 40 
percent disability rating.  38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated February 2005, as well 
as information provided in the August 2003 statement of the 
case, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the August 2003 statement of the 
case includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  The 
February 2005 letter asks the veteran to provide any relevant 
evidence in his possession.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Although initial notice was not 
provided until after the October 2001 rating decision on 
appeal, since the Board has already determined that the 
veteran has received all required notice and assistance, as 
discussed below, any failure to provide initial notice prior 
to rating decision in this case results in no prejudice to 
the veteran and therefore constitutes harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Moreover, 
the Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.  Accordingly, the Board finds that 
the RO has provided all required notice.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, by way of the August 2003 statement of 
the case and the February 2005 letter, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for a disability rating 
greater than 20 percent for lumbar pain with 
spondylolisthesis pars interarticularis at L5-S1.  In 
addition, the February 2003 letter generally described the 
requirements for establishing an effective date for any award 
based on his December 2000 claim.  Further notice will be 
provided to the veteran when the RO implements the grant of 
the claim.  Thus, overall, the Board sees no prejudice in 
proceeding to grant the veteran's claim for an increase.      

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, VA examinations, VA 
outpatient treatment records, and private medical records as 
authorized by the veteran.  In addition, the veteran provided 
additional private medical records, a medical opinion letter 
from his private physician, and lay evidence in the form of 
personal statements.  Therefore, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 40 percent disability rating for lumbar 
pain with spondylolisthesis and spondylolysis pars 
interarticularis at L5-S1 is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


